Motion by elaimants-respondents-appellants Little for reargument of appeal or, in the alternative, to amend this court’s decision and order of December 2, 1963 in certain respects. Motion for reargument denied. Motion to amend is granted to the extent of inserting in this court’s decision slip and order of December 2, 1963 the following additional paragraph: “Upon this appeal this court necessarily passed upon the claim that the Administrative Code of Nassau County, Sections 11-27.0, 11-33, 11-54, and 11-71, Chapter XI, Title B, under which the condemnation was conducted, and the procedure thereunder were invalid on the ground that such statute and such procedure denied due process of law to the respondents and cross-appellants Little; deprived them of the equal protection of the laws; and infringed upon and violated their rights under the Constitution of the United States and the Constitution of the State of New York.” Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.